Citation Nr: 0315601	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  02-01 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for spastic colon, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for a 
disability rating in excess of 10 percent for his service-
connected spastic colon disorder.  The veteran filed a timely 
appeal to this adverse determination.


REMAND

In reviewing the veteran's claims file, the Board observes 
that on his VA Form 9 substantive appeal, received by VA in 
February 2002, the veteran requested a personal hearing at 
the Cleveland, Ohio RO before a Veterans Law Judge from the 
Board, and such a hearing was scheduled according to a March 
2003 notification letter.  A hearing date was set for May 
2003, and the veteran was so notified.  According to a 
notation on the hearing notification letter, the veteran did 
not appear for the scheduled hearing.  The veteran's claim 
was then certified to the Board for appellate review.  
However, in July 2003 the Board received a June 2003 letter 
from the veteran in which he indicated that he had sustained 
an injury in April 2003 that required surgical intervention.  
He stated that he contacted the RO by telephone prior to the 
hearing date indicating that he would be unable to attend the 
scheduled hearing.  In his letter, he requested that he be 
rescheduled for a Board hearing at the RO.  In light of the 
foregoing, the Board finds that the veteran should be 
rescheduled for another hearing.  

Therefore, in order to ensure full compliance with due 
process requirements, the veteran's case is REMANDED to the 
RO for the following development:

The veteran should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge from the Board of Veterans' Appeals 
at the next available opportunity.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



